Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


 Argustus Charles Choyce, Appellant                      Appeal from the 6th District Court of Red
                                                         River County, Texas (Tr. Ct. No. CR02606).
 No. 06-18-00047-CR          v.                          Memorandum Opinion delivered by Justice
                                                         Burgess, Chief Justice Morriss and Justice
 The State of Texas, Appellee                            Moseley participating.



       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment to reflect that Choyce was
convicted of a third-degree felony offense. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Argustus Charles Choyce, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.


                                                        RENDERED SEPTEMBER 19, 2018
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk